[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter arises out of an automobile accident that occurred on December 10, 1986 in the City of Waterbury. The parties have agreed and stipulated that this court shall only determine the issue of liability.
The plaintiff alleges that she was parked on the west side of Fairway Lane facing in a southerly direction when she was struck in the rear by the defendant automobile. The defendant alleges that she was proceeding south on Fairway Lane when the plaintiff pulled away from the curb to make a left turn in front of her car and that she attempted to use evasive action but was unable to avoid striking the plaintiff's vehicle. The account of this accident by both the plaintiff and defendant and their respective witnesses was so contradictory that the court believes the truth lies somewhere between their respective stories.
The defendant argues that the plaintiff was making a left turn or a U turn prior to impact. The court disagrees, but does feel that the plaintiff started to move away from the curb before impact. This accounts for the fact, which is the only fact the parties seem to agree upon, that the plaintiff's vehicle was not pushed forward by the impact but was pushed away from the curb to the left. Both parties contributed to the accident and were CT Page 2633 partially at fault. The plaintiff should not have begun to leave the curb without looking or giving a proper signal. This, nonetheless, does not exonerate the defendant who may have avoided the accident if she were operating her vehicle under reasonable control in view of the conditions there existing. I find therefore that the defendant was comparatively more responsible for the collision that occurred and determine the defendant's responsibility and negligence to be 55%. Judgment shall enter only on the issue of liability as follows: the defendant 55% negligent and the plaintiff 45% negligent.
PELLEGRINO, JUDGE